

Summary of Loan Agreement by and between Shenzhen BAK Battery Co., Ltd. and
Eastern Branch, Agricultural Bank of China dated June 22, 2007.
 
Summary of the main articles
Ø
Contract number: NO.81101200700001153

Ø
Loan Principal: RMB 60 million;

Ø
Loan term: from June 22, 2007 to June 22, 2008

Ø
Interest rate: annually 6.57%, payable on the 20th of each month;

n Penalty interest rate for delayed repayment: 5.022% plus 50% *5.022%;
n Penalty interest rate for embezzlement of loan proceeds: 5.022% * 2;
Ø
Purpose of the loan is to provide working capital for the Company;

Ø
Advanced repayment of loan needs to be approved by the Lender;

Ø
Breach of contract penalties: suspension of loan un-provided, demand prepayment
of loan principal and interest before maturity; imposition of punitive interest;
compensation for the Lender’s expenses incurred due to the Company’s breach of
contract such as lawyer’s fee, travel cost in case of litigation, etc.

 
Summary of the articles omitted
Ø
Types of the loan

Ø
Clearing of the loan interest

Ø
Condition precedent to the drawing of the loan

Ø
Rights and obligations of the borrower

Ø
Rights and obligations of the lender

Ø
Guarantee of the loan

Ø
Dispute settlement

Ø
Miscellaneous

Ø
Validity

Ø
Notes




